Staley, Jr., J.
Appeal from an order of the Supreme Court. Ulster County, entered on the 11th day of February, 1966, denying defendants’ motion for a change of venue. Seventeen actions for trespass and nuisance are pending against the defendants. All of *873the plaintiffs, residents and property owners residing in the hamlet of East Kingston, New York, seek to recover for personal injuries and property damage alleged to have been caused by the operation by the defendants of a cement plant and quarry in East Kingston. The defendants contend that it would be impossible to secure a fair trial in the County of Ulster by reason of newspaper articles and radio editorials which they assert have aroused the public and rendered them hostile to the defendants. Transcripts of the newspaper articles and radio broadcasts reveal them to be primarily concerned with the action or inaction of the local government and of other government officials. Obviously, these articles and broadcasts would have some effect upon public opinion, particularly, in the affected area, but the record is devoid of any factual situations from which the court might conclude that they have affected public opinion or any residents of the county who might be prospective jurors to the extent of precluding a fair and impartial trial. Upon the record, such a conclusion would be purely conjectural and speculative. Mere belief, suspicion or feeling are not sufficient grounds for the granting of the motion. (Fishman v. Fishman, 20 A D 2d 941 [3d Dept., 1964]; People v. La Marca, 4 N Y 2d 925.) We perceive no reason for interfering with the exercise of the sound discretion of Special Term. Order affirmed, with costs. Gibson, P. J., Herlihy and Reynolds, JJ., concur; Taylor, J., not voting.